Exhibit PAXTON ENERGY, INC. SECURITY AGREEMENT This Security Agreement (the “Agreement”) is made and entered into as of September3, 2008, by and between Paxton Energy, Inc., a Nevada corporation (the “Debtor”), in favor of each of the secured parties listed on Exhibit A attached to this Agreement (each a “Secured Party” and together the “Secured Parties”). RECITALS Each of the Secured Parties have entered into Subscription Agreements with the Debtor pursuant to which the Secured Parties shall purchase Notes and be issued shares of restricted common stock of the Company (all as defined in the Subscription Agreements) from the Debtor.The parties intend that the Debtor’s obligations to repay the Notes be secured by all of the assets of the Debtor. AGREEMENT In consideration of the purchase of the Units by the Secured Parties and for other good and valuable consideration, the Debtor hereby agrees with the Secured Parties as follows: 1.Grant of Security Interest. (a)To secure the Debtor’s full and timely performance of all of the Debtor’s obligations and liabilities to the Secured Parties pursuant to the Notes (including, without limitation, Debtor’s obligations to timely pay the principal amount of, and interest on, the Notes and any other amounts payable with respect to the Note) (the “Obligations”), the Debtor hereby grants to the Secured Parties as a whole, and to each individual Secured Party the undivided percentage interest in the Collateral that is set forth opposite such Secured Party’s name on Exhibit A (the “Participating
